                                   1

                                   2

                                   3

                                   4

                                   5                          IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    JOAQUIN ANTONIO SOTELO TARIN,                 Case No. 19-cv-00519-CRB
                                   9                 Plaintiff,
                                                                                      ORDER RE MOTION FOR
                                  10           v.                                     PRELIMINARY INJUNCTION
                                  11    ERIK BONNAR, et al.,
                                  12                 Defendants.
Northern District of California
 United States District Court




                                  13         Petitioner Joaquin Antonio Sotelo Tarin (“Mr. Sotelo”) is a 37 year-old U.S. Navy
                                  14   veteran who was born in Mexico. See MPI (dkt. 4) at 1. He has a U.S. citizen wife, four
                                  15   U.S. citizen children, and he is facing removal. Id. In a lengthy bond hearing, an
                                  16   immigration judge (“IJ”) heard evidence of Mr. Sotelo’s “extensive and serious” criminal
                                  17   history, and also of his remarkable efforts to turn his life around. See Newman Decl. (dkt.
                                  18   4-1) Ex. D (3/8/17 IJ written explanation); id. Ex. C (1/12/17 IJ order). The IJ concluded
                                  19   that DHS had not met its burden of demonstrating that Mr. Sotelo posed a danger to the
                                  20   community or was a flight risk, and she released him on bond. Id. Ex. D at 2. The BIA
                                  21   then issued two orders, first reversing that determination, and then denying Mr. Sotelo’s
                                  22   motion to reconsider and reopen. See id. Ex. F (10/25/17 BIA order); id. Ex. H (12/26/18
                                  23   BIA order). Mr. Sotelo is likely to succeed in demonstrating that both orders were
                                  24   unlawful. Accordingly, on Monday February 11, 2019, this Court GRANTED Mr.
                                  25   Sotelo’s motion for preliminary injunction, enjoining ICE from re-arresting him until the
                                  26   Court rules on his habeas petition. See MPI at 1. The Court now provides its reasons for
                                  27   doing so.
                                  28
                                   1   I.     BACKGROUND
                                   2          A.     Petitioner’s History
                                   3
                                              Mr. Sotelo was born in Mexico and brought to the United States when he was about
                                   4
                                       ten years old. Newman Decl. Ex. A (Sotelo Decl.) ¶ 1. He has lived in the United States
                                   5
                                       for more than 25 years. Id. Mr. Sotelo suffered severe abuse as a child at the hands of his
                                   6
                                       mother and grandmother. Id. ¶¶ 15–27.
                                   7
                                              Mr. Sotelo joined the Navy in April 2001, see Newman Decl. Ex. J, and was
                                   8
                                       deployed to Iraq, Kuwait, and Afghanistan in the years immediately following 9/11,
                                   9
                                       Newman Decl. Ex. A ¶¶ 33–53. During his time in the Navy, Mr. Sotelo received several
                                  10
                                       medals. Newman Decl. Ex. K. His deployments during war were “dangerous and scary,”
                                  11
                                       and made him “anxious and stressed.” Id. ¶ 37. He describes his military experience in
                                  12
Northern District of California




                                       depth in his declaration in this case. Id. at ¶¶ 33–53. Mr. Sotelo found himself “affected
 United States District Court




                                  13
                                       by the traumatic events [he] had seen and the stressful environment.” Id. ¶ 44. He “started
                                  14
                                       drinking alcohol to blow off some of the steam that was building up” and eventually “was
                                  15
                                       drinking just about every day.” Id. ¶¶ 48–49. He was honorably discharged in 2006.
                                  16
                                       Newman Decl. Ex. J.
                                  17
                                              Although he had no criminal record before entering the military, Mr. Sotelo
                                  18
                                       received several convictions relating to his substance abuse, including DUI, possession of
                                  19
                                       controlled substance, hit and run, and domestic violence. Newman Decl. Ex. B (IJ
                                  20
                                       transcript) at 45–48 (“My alcohol and drug use, it is very obvious that it was . . . very
                                  21
                                       strong in between those years. I was doing pretty bad. I was not making the right
                                  22
                                       decisions.”); Meneses Decl. (dkt. 13-2) ¶¶ 6–13 (listing criminal history). In July of 2013,
                                  23
                                       Mr. Sotelo was convicted of felony corporal injury on a cohabitant. Meneses Decl. ¶ 12.
                                  24
                                              Mr. Sotelo first encountered ICE while in criminal custody in 2013. On August 14,
                                  25
                                       2013, ICE issued a Notice to Appear, initiating removal proceedings against him based on
                                  26
                                       the Immigration and Nationality Act (“INA”) § 240. Meneses Decl. Ex. C. He was
                                  27
                                       charged with removability under INA § 237(a)(2)(B)(i), as an alien convicted of a
                                  28
                                                                                      2
                                   1   violation of a law relating to a controlled substance, and INA § 237(a)(2)(E)(i), as an alien
                                   2   convicted of a crime of domestic violence. Id. On that same day, ICE issued an Order of
                                   3   Release on Own Recognizance pursuant to INA § 236(a) and released him. Meneses Decl.
                                   4   ¶ 14.
                                   5           In October of 2014, Mr. Sotelo was convicted of felony corporal injury on a spouse,
                                   6   felony dissuading a witness, and a misdemeanor violation of a protective order. Id. ¶ 13.
                                   7   He was sentenced to two years of incarceration, but the judge then terminated the
                                   8   probation for his 2013 case and sentenced him to three years of incarceration. Id.
                                   9           Mr. Sotelo describes entering prison in 2015 as a “wake-up call,” and the catalyst
                                  10   for deciding to change his life. Newman Decl. Ex. A ¶ 64. In prison, he participated in a
                                  11   three-month anger management class, which “forced [him] to truly examine [his] own
                                  12   anger, and where it comes from, and to recognize how [he] had been unable to control it in
Northern District of California
 United States District Court




                                  13   the past.” Id. ¶ 67. He met and worked closely with a pastor, started going to church
                                  14   services, and was baptized as a Christian. Id. ¶¶ 65, 69. And he devoted himself to self-
                                  15   improvement by reading more than 40 self-help books focused on how to create healthy
                                  16   relationships. Id. ¶ 70.
                                  17           In September of 2015, after he had served about 50% of his sentence, Mr. Sotelo
                                  18   was released for good behavior. Id. ¶ 79. He was immediately transferred to ICE’s
                                  19   custody. Id. ¶ 80. While in ICE custody, Mr. Sotelo continued his rehabilitation, seeking
                                  20   out residential substance abuse treatment, violence prevention classes, and mental health
                                  21   services through the VA. Newman Decl. Ex. B at 73–81 (testimony before IJ re
                                  22   rehabilitation plan post-ICE detention); Newman Decl. Ex. A ¶ 84 (“I have already made
                                  23   arrangements to begin a six-month inpatient substance abuse rehabilitation program
                                  24   through the U.S. Department of Veterans Affairs. I also plan to attend domestic violence
                                  25   offender intervention programs that are tailored specifically to the needs of vets.”). The IJ
                                  26   ultimately released Mr. Sotelo from immigration detention to facilitate his participation in
                                  27   those programs. Newman Decl. Ex. B at 110.
                                  28           Since entering custody, Mr. Sotelo has remained sober. Newman Decl. Ex. A ¶ 76.
                                                                                     3
                                   1   Since leaving custody in January 2017, he completed a six-month residential substance
                                   2   abuse program and several other out-patient rehabilitative programs through the VA.
                                   3   Newman Decl. Ex. M (10/26/17 Ferrara Letter). His social worker at Veterans Justice
                                   4   Outreach described Mr. Sotelo as “among the most remarkable veterans I have worked
                                   5   with and his resilience, perseverance and hard work have resulted in him meeting and
                                   6   exceeding his many goals.” Id. She listed and described the six “treatment and services”
                                   7   that Mr. Sotelo “availed himself [of] and [was] actively engaged in,” and concluded that
                                   8   she had “witnessed [Mr. Sotelo’s] continued motivation to live a healthy and productive
                                   9   life as he has accessed the support and services he earned as a veteran.” Id.
                                  10          Mr. Sotelo began steady employment and is now enrolled in college classes. See
                                  11   Newman Decl. ¶ 34. He successfully completed “At Ease,” a 52-week violence prevention
                                  12   group for domestic violence offenders specifically tailored to veterans. Newman Decl. Ex.
Northern District of California
 United States District Court




                                  13   O (5/24/18 Ramirez Letter). The leader of his group stated that “[Mr. Sotelo]
                                  14   demonstrated significant personal growth, learning and maturity.” Id. Mr. Sotelo was
                                  15   chosen as the “group senior advocate” because of his “commitment to the program, and
                                  16   consistent application of program teachings.” Id. The leader opined: “It is my belief, that
                                  17   he has come to the group motivated, to effect change in his life, and he has accomplished
                                  18   this.” Id.
                                  19          Mr. Sotelo successfully completed parole, and his parole officer gave him a
                                  20   California Static Risk Assessment score of one, the lowest possible score that calculates
                                  21   likelihood of reoffending. Newman Decl. Exs. Q, R (parole agent letters).
                                  22          Since his release, Mr. Sotelo has married and had a child.1 Newman Decl. Ex. S
                                  23   (wife’s letter); Newman Decl. ¶ 35. His wife is a U.S. Citizen and holds a master’s degree
                                  24   in social work. Newman Decl. Ex. S. She believes that Mr. Sotelo is “a true inspiration
                                  25   that change is possible.” Id.
                                  26          Mr. Sotelo has become a community activist, speaking in churches, with elected
                                  27
                                       1
                                  28    That child, now 10-months old, was recently admitted to the emergency room with an
                                       unexplained fever and requires follow-up visits. See MPI at 23.
                                                                                        4
                                   1   officials, and the media. Newman Decl. ¶ 33. In February of 2017, he spoke at a rally for
                                   2   due process on the steps of San Francisco City Hall, after which city supervisors voted to
                                   3   fund legal representation for detained individuals in deportation proceedings. Id. In May
                                   4   of 2017, he met with legislators in Sacramento about providing similar funding in the state
                                   5   budget, which they did later that year. Id. In June and October of 2017, Mr. Sotelo spoke
                                   6   at churches about his experiences of rehabilitation and transformation. Id. He regularly
                                   7   speaks at churches across the Bay Area, where those he meets “applaud his efforts to
                                   8   confront” his past mistakes, and believe him “an asset, not a danger to our community.”
                                   9   Newman Decl. Exs. W, X (Johns, Shelleda Letters).
                                  10          B.     IJ Bond Hearing and Order
                                  11
                                              On January 5, 2017, Mr. Sotelo appeared before IJ Elizabeth Young for a bond
                                  12
Northern District of California




                                       hearing pursuant to Rodriguez v. Robbins (“Rodriguez III”), 804 F.3d 1060 (9th Cir.
 United States District Court




                                  13
                                       2015), rev’d sub nom. Jennings v. Rodriguez (“Jennings”), 138 S. Ct. 830 (2018). Before
                                  14
                                       the hearing, Mr. Sotelo submitted more than 150 pages of evidence regarding his
                                  15
                                       rehabilitation, community ties, and plan to enter VA treatment and violence prevention
                                  16
                                       classes upon release. Newman Decl. ¶ 13. DHS submitted evidence of Mr. Sotelo’s past
                                  17
                                       convictions. MPI at 6.
                                  18
                                              Mr. Sotelo testified at length, though the beginning of this testimony was not
                                  19
                                       transcribed due to a recording error. See Newman Decl. Ex. B (incomplete transcript
                                  20
                                       starting in middle of testimony); see also Newman Decl. Ex. E (DHS motion to remand,
                                  21
                                       asserting that “respondent’s January 5, 2017, Rodriguez bond proceeding was only
                                  22
                                       partially recorded.”). In the part of his testimony that is not transcribed, Mr. Sotelo
                                  23
                                       testified regarding the 2014 domestic violence incident. Newman Decl. ¶¶ 14–15. In the
                                  24
                                       part of his testimony that is transcribed, Mr. Sotelo took responsibility for his mistakes and
                                  25
                                       the hurt he caused others. Newman Decl. Ex. B at 39 (“I am responsible. . . . For putting
                                  26
                                       myself in that predicament. Like I said, I could have walked away. . . . I didn’t just hurt
                                  27
                                       the victim. I hurt, I hurt my children, I hurt everybody. I hurt a lot of people. I was, I was
                                  28
                                                                                      5
                                   1   doing wrong. I was not thinking right at the time.”), 70 (“This whole time I’ve been
                                   2   wrong. I’ve been wrong this whole time. That’s what caused me to make all these bad
                                   3   decisions. I’m not happy to say this, but I was a coward. I was a coward. I faced things
                                   4   the wrong way that I shouldn’t have, and I’m sorry for doing so.”). He explained his
                                   5   efforts to transform his life and reported that he had been sober for several years and had
                                   6   apologized to his family. Id. at 67–73. He reiterated his commitment to engage in
                                   7   residential treatment through the VA. Id. at 69. The IJ found him “honest and truthful.”
                                   8   Id. at 72.
                                   9          The IJ also heard testimony from Mr. Sotelo’s social worker at the VA, who stated
                                  10   that Mr. Sotelo would likely be accepted to a VA-sponsored residential rehabilitation
                                  11   program if he were released. Id. at 77–78. The IJ continued the hearing for a week to
                                  12   enable the social worker to secure a spot for Mr. Sotelo. Id. at 83. At the continued
Northern District of California
 United States District Court




                                  13   hearing on January 12, 2017, the social worker testified again about transferring Mr. Sotelo
                                  14   directly to a rehabilitation facility. Id. at 98–103. The IJ found that release to the
                                  15   rehabilitation program was appropriate. Id. at 110. She set bond at $10,000 and imposed
                                  16   three conditions of release: (1) that he complete the 6-month residential rehabilitation
                                  17   program; (2) that he attempt to seek the jurisdiction of the Veterans Justice Court; and (3)
                                  18   that he participate in the “At Ease” 12-month domestic violence offender rehabilitation
                                  19   program or a similar program after his release. Id. at 110. He was released on January 18,
                                  20   2017. Newman Decl. ¶ 21.
                                  21          The IJ subsequently issued a bond memorandum explaining her reasoning.
                                  22   Newman Decl. Ex. D. She wrote:
                                  23
                                                     The Court finds that, on this record, DHS has not met its
                                  24                 burden of demonstrating that Respondent poses a danger to the
                                                     community and is a flight risk. Respondent’s convictions are
                                  25                 serious, with several domestic violence incidents where there
                                                     was serious harm, as well as alcohol and substance abuse
                                  26                 related convictions. However, Respondent freely admits that
                                                     he has a substance abuse problem, and is seeking ways to find
                                  27                 treatment. Although he has received self-help treatments while
                                                     incarcerated, Respondent cannot receive full treatment
                                  28                 including psychological and mental health evaluations and
                                                                                      6
                                                     treatments. As an alternative to detention, Respondent requests
                                   1                 to be transferred to a residential treatment facility, where he
                                                     would not pose a danger to the community. . . . Based on
                                   2                 Respondent’s willingness to work with the Veterans Affairs
                                                     LCSW, the Veterans Affairs psychologist, and various
                                   3                 rehabilitation facilities and programs, the Court finds that DHS
                                                     has not met its burden of establishing that Respondent poses a
                                   4                 danger to persons or property.
                                   5
                                       Id.
                                   6

                                   7
                                              C.     BIA Order of October 25, 2017

                                   8          On January 31, 2017, DHS filed a notice of appeal of the IJ’s order, indicating that

                                   9   DHS planned to file a full brief at a later date. Newman Decl. ¶ 22. It never filed a full

                                  10   brief. MPI at 7. Instead, DHS filed a motion to remand “for the purpose of conducting a

                                  11   new bond proceeding” because the first part of the January 5 bond hearing had not been

                                  12   recorded. Newman Decl. Ex. E (“given that the first half of the respondent’s Rodriguez
Northern District of California
 United States District Court




                                  13   bond proceeding was not recorded, and the Department has taken an appeal of the

                                  14   Immigration Judge’s grant of a bond, a remand is necessary”). Mr. Sotelo cross-appealed

                                  15   regarding the bond amount, and opposed DHS’s appeal and motion to remand. Newman

                                  16   Decl. ¶¶ 23, 27.

                                  17          On October 25, 2017, without having received an appellate brief from DHS, BIA

                                  18   issued an order (1) sustaining DHS’s appeal, (2) dismissing Mr. Sotelo’s appeal, and (3)

                                  19   denying DHS’s motion to remand. Newman Decl. Ex. F (10/25/2017 BIA order). The

                                  20   BIA recognized that DHS had the “burden of establishing by clear and convincing

                                  21   evidence that [Mr. Sotelo] presents a danger to the community such that he is not eligible

                                  22   for bond.” Id. It held that Mr. Sotelo’s “criminal history spans over 10 years, involving

                                  23   multiple arrests and/or convictions for domestic violence, hit and run, driving under the

                                  24   influence, and drug possession.” Id. It discussed his “most recent conviction.” Id.

                                  25   Although the BIA recognized Mr. Sotelo’s “strong family ties to the United States and the

                                  26   fact that “he intends to continue seeking treatment for his substance abuse problems,” it

                                  27   held that “these factors do not serve to mitigate his dangerousness.” Id. It further held,

                                  28   “we are not persuaded that the Immigration Judge’s imposition of the release conditions
                                                                                     7
                                   1   were appropriate under the circumstances.” Id. The BIA noted that “respondent’s
                                   2   participation in the residential program appears to be voluntary, which does not substitute
                                   3   for a custodial setting.” Id. The BIA concluded that “[i]n light of the nature and gravity of
                                   4   the respondent’s successive criminal convictions, we conclude that the respondent poses a
                                   5   danger to the community.” Id. It ordered him held without bond during the pendency of
                                   6   his removal hearings. Id. The BIA found the partial recording of the IJ bond hearing
                                   7   inconsequential, as Mr. Sotelo had “not claim[ed] any error and opposed remand,” and the
                                   8   parties had been able to brief their appellate positions without a full transcript. Id.
                                   9            D.      BIA Order of December 26, 2018
                                  10
                                                On November 21, 2017, Mr. Sotelo filed a motion to reconsider and, alternatively,
                                  11
                                       to reopen to the BIA. See Newman Decl. Ex. G. He supplemented the record with
                                  12
Northern District of California




                                       evidence of his rehabilitation since his release from ICE custody. Id. (“In the last ten
 United States District Court




                                  13
                                       months at liberty, Mr. Sotelo has proven the appropriateness of these alternatives,
                                  14
                                       complied with all conditions, and become an inspiring speaker and community leader.”).
                                  15
                                       Mr. Sotelo continued to live at liberty.
                                  16
                                                On December 26, 2018, the BIA issued an order denying Mr. Sotelo’s motion to
                                  17
                                       reconsider or reopen. Newman Decl. Ex. H (12/26/2018 BIA order). The BIA did not
                                  18
                                       address Mr. Sotelo’s arguments on the merits. Instead, it explained that during the
                                  19
                                       pendency of his motion, the Supreme Court reversed the Ninth Circuit’s Rodriguez
                                  20
                                       decision, holding that there was no statutory basis for periodic bond hearings during the
                                  21
                                       course of their detention. Id. (citing Jennings v. Rodriguez, 138 S. Ct. 830 (2018)). The
                                  22
                                       BIA stated that “In this case, the Immigration Judge’s January 12, 2017, custody order and
                                  23
                                       subsequent bond memorandum dated March 8, 2017, and our October 25, 2017, decision
                                  24
                                       were based on Rodriguez, which is no longer controlling.” Id. The BIA held: “Thus, in
                                  25
                                       light of Jennings, we will deny the respondent’s motion to reconsider.” Id.2
                                  26

                                  27
                                  28   2
                                           Presumably this order also denied Mr. Sotelo’s motion to reopen.
                                                                                          8
                                   1          E.      Ongoing Removal Proceedings
                                   2          Since the initiation of his removal proceedings, Mr. Sotelo has appeared numerous
                                   3   times before the immigration judge, most recently in August 2017. Newman Decl. ¶ 29.
                                   4   At that hearing, Mr. Sotelo denied the charge of removability and asserted that he believes
                                   5   he might be a U.S. citizen. Id.; see also Newman Decl. Ex. A ¶ 34 (“One of the first things
                                   6   the Navy recruiters told me was that I would become a citizen.”). He submitted (1) a U.S.
                                   7   government document from a military background check which stated that a government
                                   8   official had “viewed [a] certificate of citizenship” for Mr. Sotelo, as well as (2) an FBI
                                   9   background check document indicating Mr. Sotelo’s citizenship as “U.S.” Newman Decl.
                                  10   ¶ 29. The IJ continued the hearing to allow DHS to submit evidence to prove that Mr.
                                  11   Sotelo is not a United States citizen. Id.; see Ayala-Villanueva v. Holder, 572 F.3d 736,
                                  12   737 n.3 (9th Cir. 2009) (after individual submits evidence of citizenship, DHS bears
Northern District of California
 United States District Court




                                  13   burden of establishing all facts underlying removal by clear and convincing evidence).
                                  14   That hearing is set for December 12, 2019. Newman Decl. Ex. U.3
                                  15
                                              F.      This Litigation
                                  16
                                              On January 14, 2019, ICE sent a letter to Mr. Sotelo’s bond obligor, requiring her to
                                  17
                                       present Mr. Sotelo at an ICE office on January 31, 2019. Newman Decl. Ex. I. An ICE
                                  18
                                       officer told Mr. Sotelo’s counsel that ICE planned to arrest him on that date. Newman
                                  19
                                       Decl. ¶ 43. On January 28, 2019, an Assistant United States Attorney told Mr. Sotelo’s
                                  20
                                       counsel that the check-in date had been rescheduled to February 12, 2019, and that ICE did
                                  21
                                       not intend to arrest him before that date. Newman Decl. ¶ 46; Newman TRO Decl. (dkt. 3)
                                  22
                                       ¶ 3. Mr. Sotelo filed a motion for temporary restraining order, which this Court granted,
                                  23
                                       noting that ICE’s intention not to arrest Mr. Sotelo until February 12, 2019 is not the same
                                  24
                                       thing as an assurance that ICE will not arrest Petitioner until February 12, 2019.” Order
                                  25
                                       Granting TRO (dkt. 12) at 2. The Court set a briefing schedule and scheduled a hearing on
                                  26

                                  27
                                       3
                                  28     At the motion hearing before this Court, the government agreed to search Mr. Sotelo’s military
                                       records for evidence of his citizenship and to report back to this Court on the matter forthwith.
                                                                                         9
                                   1   Mr. Sotelo’s motion for a preliminary injunction for February 11, 2019. Id. at 2–3.
                                   2   II.    LEGAL STANDARD
                                   3          A preliminary injunction should issue where the plaintiff establishes that “he is
                                   4   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
                                   5   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
                                   6   the public interest.” See Rodriguez v. Robbins, 715 F.3d 1127, 1133 (9th Cir. 2013). The
                                   7   Ninth Circuit has adopted a “sliding scale approach” such that “serious questions going to
                                   8   the merits and a balance of hardships that tips sharply towards the plaintiff can support
                                   9   issuance of a preliminary injunction, so long as the plaintiff also shows that there is a
                                  10   likelihood of irreparable injury and that the injunction is in the public interest.” Alliance
                                  11   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).
                                  12   III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          Petitioner argues that he is likely to succeed on the merits because (A) the BIA’s
                                  14   December 2018 Order was unlawful; (B) the BIA’s October 2017 Order was unlawful; and
                                  15   (C) he has a liberty interest in his conditional release and a due process right to a hearing
                                  16   prior to his re-detention. See generally MPI. He further argues that (D) he faces
                                  17   irreparable harm absent an injunction, and that the balance of the equities and public
                                  18   interest also favor an injunction. Id.
                                  19          A.     Likelihood of Success: BIA December 2018 Order
                                  20
                                              Mr. Sotelo argues that he is likely to succeed in showing that the BIA’s December
                                  21
                                       26, 2018 Order denying his motion to reconsider or reopen is unlawful. See MPI at 10–13.
                                  22
                                       BIA’s December 2018 order did not address any of Mr. Sotelo’s arguments on the merits,
                                  23
                                       but denied his motion in light of Jennings. See Newman Decl. Ex. H. Under Rodriguez
                                  24
                                       III, the Ninth Circuit had held as a matter of statutory construction that individuals
                                  25
                                       detained for more than six months were entitled to periodic bond hearings. Rodriguez III,
                                  26
                                       804 F.3d at 1085. In Jennings, the Supreme Court reversed that statutory holding. See
                                  27
                                       Jennings, 138 S. Ct. at 842. The BIA in the instant case held simply that Mr. Sotelo’s
                                  28
                                                                                      10
                                   1   January 2017 bond hearing and the October 2017 BIA decision were based on Rodriguez,
                                   2   and that Jennings had overruled Rodriguez, so his motion to reconsider should be denied.
                                   3   Id. Mr. Sotelo argues that this is unlawful because (1) the BIA should not have applied
                                   4   Jennings retroactively, and (2) even if Jennings applied retroactively, he was nonetheless
                                   5   entitled to a bond hearing as a constitutional matter. See MPI at 10–13. Mr. Sotelo is
                                   6   likely to succeed on both arguments.
                                   7
                                                     1.     Retroactivity
                                   8
                                              As a general rule, a court’s decisions interpreting a statute apply retroactively only
                                   9
                                       to non-final cases still pending on direct appeal. See Nunez-Reyes v. Holder, 646 F.3d
                                  10
                                       684, 690 (9th Cir. 2011). The BIA had already denied Mr. Sotelo’s direct appeal, see
                                  11
                                       Newman Decl. Ex. F (10/25/17 BIA order granting DHS’s appeal and denying Mr.
                                  12
Northern District of California




                                       Sotelo’s appeal), and a motion to reconsider does not undo the finality of a BIA order,
 United States District Court




                                  13
                                       Alvarenga-Villalobos v. Ashcroft, 271 F.3d 1169, 1182 (9th Cir. 2001) (retroactivity not
                                  14
                                       appropriate on collateral review); Pablo v. INS, 72 F.3d 110, 113 (9th Cir. 1995) (finality
                                  15
                                       of deportation order not affected by filing of motion for reconsideration). Based on the
                                  16
                                       general rule, then, Jennings should not apply retroactively to Mr. Sotelo’s case.
                                  17
                                              In certain circumstances, courts may depart from the general rule. See Nunez-
                                  18
                                       Reyes, 646 F.3d at 690; Chevron Oil Co. v. Huson, 404 U.S. 97, 106–07 (1971)
                                  19
                                       (considering whether decision establishes new principle of law, whether retroactive
                                  20
                                       operation will further or retard the rule’s operation, and whether decision could produce
                                  21
                                       substantial inequitable results if applied retroactively). Those circumstances are not
                                  22
                                       present here. Jennings announced a new rule of statutory construction by “overruling clear
                                  23
                                       past precedent upon which litigants” relied in obtaining bond hearings. See Nunez-Reyes,
                                  24
                                       646 F.3d at 692 (listing Chevron Oil factors). Because individuals released in Rodriguez
                                  25
                                       bond hearings have already been found not to be a danger or flight risk, retroactive
                                  26
                                       application of Jennings would not further the rule’s operation. See id. And it would
                                  27
                                       produce “substantial inequitable results” to apply Jennings retroactively and re-arrest all
                                  28
                                                                                     11
                                   1   those individuals who posted bond and regained their liberty based on Rodriguez III. See
                                   2   id.
                                   3          Accordingly, the BIA was likely wrong to apply Jennings retroactively to Mr.
                                   4   Sotelo’s case.
                                   5
                                                        2.   Constitutional Right to Bond Hearing
                                   6
                                              Even if Jennings applied to Mr. Sotelo’s case, however, it only spoke to the issue of
                                   7
                                       detainees’ statutory right to periodic bond hearings; it did not address detainees’
                                   8
                                       constitutional right to a periodic bond hearing. See Jennings, 138 S. Ct. at 851 (declining
                                   9
                                       to decide whether the Constitution separately required such hearings, and remanded that
                                  10
                                       question to the Circuit). On remand from Jennings, the Ninth Circuit expressed “grave
                                  11
                                       doubt” that prolonged detention without a hearing would satisfy due process. See
                                  12
Northern District of California




                                       Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018) (“Arbitrary civil detention is not a
 United States District Court




                                  13
                                       feature of our American government.”). And courts in this district have likewise found
                                  14
                                       that due process requires a bond hearing after prolonged detention. See Rodriguez v.
                                  15
                                       Nielsen, No. 18-cv-4187-TSH, 2019 U.S. Dist. LEXIS 4228, at *17–19 (N.D. Cal. Jan. 7,
                                  16
                                       2019) (hearing necessary after six months); Gonzalez v. Bonnar, No. 18-cv-5321-JSC,
                                  17
                                       2019 U.S. Dist. LEXIS 12636, at *18–21 (N.D. Cal. Jan. 26, 2019) (13 months); Meza v.
                                  18
                                       Bonnar, No. 18-cv-2708-BLF, 2018 U.S. Dist. LEXIS 94664, at *8 (N.C. Cal. June 4,
                                  19
                                       2018) (13 months). At the time of his detention hearing, Mr. Sotelo had been detained for
                                  20
                                       more than 15 months. Newman Decl. Ex. A ¶ 80.
                                  21
                                              Accordingly, Mr. Sotelo is likely to succeed in arguing that had a due process right
                                  22
                                       to a bond hearing, separate and apart from the statutory right recognized in Rodriguez III
                                  23
                                       and rejected in Jennings.
                                  24

                                  25                    3.   Prejudice

                                  26          DHS does not really dispute Mr. Sotelo’s arguments that the December 2018 BIA

                                  27   order was unlawful; rather, it argues that Mr. Sotelo was not prejudiced by it. See Opp’n

                                  28   (dkt. 13) at 6–8. DHS contends that “BIA was permitted to deny [Mr. Sotelo’s] motion
                                                                                     12
                                   1   solely in its discretion,” and that this Court “would not have jurisdiction to review that
                                   2   decision.” Id. at 7. It cites to two statutory provisions precluding judicial review of
                                   3   discretionary decisions. Id. (citing to 8 U.S.C. § 1252(a)(2)(B)(ii), 8 U.S.C. § 1226(e)).
                                   4           It is true that courts lack jurisdiction to review discretionary decisions by the BIA.
                                   5   See Hassan v. Chertoff, 543 F.3d 564, 566 (9th Cir. 2008) (because government denied
                                   6   application for adjustment, in part, as a matter of discretion, court lacked jurisdiction to
                                   7   review claim). But the BIA did not deny Mr. Sotelo’s motion as a matter of discretion; it
                                   8   denied the motion because it misapplied the case law. See Newman Decl. Ex. H (“Thus, in
                                   9   light of Jennings, we will deny the respondent’s motion to reconsider.”). Courts do have
                                  10   jurisdiction to review a motion for reconsideration to determine whether it relied on an
                                  11   incorrect legal premise. See Bonilla v. Lynch, 840 F.3d 575, 581, 588 (9th Cir. 2016).
                                  12           Moreover, prejudice “means that the outcome of the proceeding may have been
Northern District of California
 United States District Court




                                  13   affected by the alleged violation.” Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010).
                                  14   In Rendon, a non-citizen applied for cancellation of removal, a form of discretionary relief;
                                  15   the IJ excluded certain testimony and denied her a continuance to collect additional
                                  16   evidence. Id. at 1109–10. The Circuit explained that the IJ’s discretion was “not without
                                  17   limits.” Id. at 1110. It held that the exclusion of evidence and the denial of a continuance
                                  18   “prevented [the petitioner] from fully and fairly presenting her case,” and that “the
                                  19   outcome of the hearing may have been affected by these procedural deficiencies.” Id. at
                                  20   1111.
                                  21           Here too, Mr. Sotelo was prevented from fully and fairly presenting his case,
                                  22   because the BIA did not consider either his arguments that the BIA’s October 25, 2017
                                  23   order was flawed, or the new evidence he submitted of his continued rehabilitation,
                                  24   including letters from his parole officer and community members. See Newman Decl. Ex.
                                  25   G (motion to reconsider and reopen, including 40 pages of “Documents Demonstrating
                                  26   that Mr. Sotelo has Complied with the Conditions of Release, Remained Peaceful and
                                  27   Sober, and Become a Public Speaker and Community Leader”). The BIA’s decision might
                                  28   have been different had it considered Mr. Sotelo’s motion on the merits. That is prejudice.
                                                                                      13
                                   1          For these reasons, Mr. Sotelo is likely to succeed in his argument that the December
                                   2   26, 2018 BIA order was unlawful.
                                   3          B.     Likelihood of Success: BIA October 2017 Order
                                   4
                                              Mr. Sotelo next argues that he is likely to succeed in arguing that the BIA’s October
                                   5
                                       25, 2017 Order—which sustained DHS’s appeal, dismissed Mr. Sotelo’s appeal, and
                                   6
                                       denied DHS’s motion to remand—was unlawful. See MPI at 13–18. He makes a number
                                   7
                                       of arguments in support of this point, but two are particularly meritorious.
                                   8

                                   9                 1.     Appellate Factfinding

                                  10          Mr. Sotelo’s first meritorious objection to the BIA’s October 25, 2017 order is that

                                  11   it contains appellate factfinding, which violates BIA’s regulations. See id. at 15–17. BIA

                                  12   regulations provide that it “will not engage in factfinding in the course of deciding
Northern District of California
 United States District Court




                                  13   appeals.” See 8 C.F.R. § 1003.1(d)(3)(iv) (further stating, “[i]f further factfinding is

                                  14   needed in a particular case, the Board may remand the proceeding to the immigration

                                  15   judge”); Zumel v. Lynch, 803 F.3d 463, 475 (9th Cir. 2015) (BIA “may review an IJ’s

                                  16   factual findings only to determine whether the findings are clearly erroneous,” “may not

                                  17   make its own findings or rely ‘on its own interpretation of the facts.’”); Salazar-Levya v.

                                  18   Sessions, No. 17-cv-4213-EMC, 2017 U.S. Dist. LEXIS 119064 (N.D. Cal. July 28,

                                  19   2017)) (granting TRO based on improper BIA factfinding).

                                  20          Mr. Sotelo points to the language in the BIA’s order where, having broadly stated

                                  21   that his “criminal history spans over 10 years,” it then focused on his 2014 conviction. See

                                  22   id. at 16; Newman Decl. Ex. F. The BIA wrote: “The respondent’s most recent

                                  23   conviction—felony corporal injury to a spouse, violating a protective order, and dissuading

                                  24   a witness—occurred while his immigration proceedings were pending (IJ at 1; Exs. RB7-

                                  25   8).” Id. It continued:

                                  26
                                                     According to the police report, the respondent hit the victim in
                                  27                 the face and several times in the head with a closed fist causing
                                                     visible injuries during an argument. The respondent also
                                  28                 threatened one of the victim’s children, who was present
                                                                                     14
                                                     during the physical altercation, when she attempted to call for
                                   1                 help (Exh. RB-7 at 6–11). In light of this conviction, the
                                                     respondent’s probation on a prior felony corporal injury on a
                                   2                 spouse conviction was revoked, and he was sentenced to 3
                                                     years’ imprisonment (Exh. RB-8).
                                   3

                                   4   Id. (emphasis added). The IJ never made factual findings about the accuracy of the police
                                   5   report or any of the events leading up to Mr. Sotelo’s 2014 arrest. See Newman Decl. Ex.
                                   6   D. And indeed, during Mr. Sotelo’s testimony, he contradicted some of the assertions in
                                   7   the police report. See Newman Decl. ¶ 14 (“Mr., Sotelo said that, contrary to the police
                                   8   report, he did not threaten his ex-girlfriend’s daughter.”). The IJ found his testimony
                                   9   “honest and truthful.” Newman Decl. Ex. B at 72. In contrast, “[p]olice reports are not
                                  10   especially useful instruments for finding out what persons charged actually did.” See
                                  11   Olivas-Motta v. Holder, 746 F.3d 907, 918–19 (9th Cir. 2013) (Kleinfeld, J., concurring).
                                  12   DHS argues in opposition that the BIA did not actually “state that the contents of the
Northern District of California
 United States District Court




                                  13   police report were true,” it “merely acknowledg[ed] that such evidence existed in the
                                  14   record and relied on the facts found by the IJ.” Opp’n at 10. This is disingenuous. The
                                  15   BIA did not merely acknowledge that the report existed—it relied on it for the order’s only
                                  16   description of one of Mr. Sotelo’s crimes. See Newman Decl. Ex. F. This was improper.
                                  17
                                                     2.     Incomplete Record of IJ Bond Hearing
                                  18
                                              Mr. Sotelo’s second meritorious objection to the October 25, 2017 BIA order is that
                                  19
                                       the BIA made its decision on an incomplete record. See MPI at 17–18. “Due process
                                  20
                                       requires a contemporaneous record of [prolonged detention bond] hearings,” which the
                                  21
                                       government “must make available for appeal.” Singh v. Holder, 638 F.3d 1196, 1208–09
                                  22
                                       (9th Cir. 2011). Despite DHS’s assertion to the contrary, see Opp’n at 12, as discussed
                                  23
                                       above, the BIA focused on the truth of the contents of the police report, and it did so
                                  24
                                       without the benefit of Mr. Sotelo’s testimony about the same incident before the IJ. That
                                  25
                                       prejudiced Mr. Sotelo.
                                  26
                                              The BIA was on notice that there was only an incomplete transcript of the IJ’s
                                  27
                                       hearing because DHS had moved to remand the case for the purposes of conducting a new
                                  28
                                                                                    15
                                   1   hearing, citing the incomplete record. See Newman Decl. Ex. E (citing Rodriguez III for
                                   2   the holding that “bond proceedings ‘shall be recorded or transcribed so that a written
                                   3   record can be made.’”). But the October 25, 2017 order dismissed this concern, stating
                                   4   that “the parties were able to brief their positions on appeal notwithstanding the
                                   5   transcription errors.” See Newman Decl. Ex. F. Not so— DHS never actually submitted
                                   6   an appellate brief, and so it did not raise the 2014 arrest, and so Mr. Sotelo was not on
                                   7   notice that the BIA was focused on the 2014 arrest.
                                   8            Nor is it satisfactory to say that Mr. Sotelo waived this issue because he opposed
                                   9   DHS’s motion to remand. See id. (“The respondent, however, does not claim any error
                                  10   and opposed remand”); Opp’n at 12 (“Petitioner himself waived his right to a full recorded
                                  11   hearing in his opposition to a motion to remand”). Had Mr. Sotelo known that the BIA
                                  12   would base its order granting DHS’s appeal on improper factfinding about the 2014
Northern District of California
 United States District Court




                                  13   conviction, about which his testimony was lost, no doubt he would not have waived his
                                  14   right to a transcript. The BIA’s reliance on an incomplete record of the hearing smacks of
                                  15   error. Because that error meant that Mr. Sotelo was denied meaningful appellate review,
                                  16   the error was likely prejudicial. See Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir.
                                  17   2000) (due process violation requires error and prejudice).
                                  18            Mr. Sotelo is likely to succeed in his argument about the October 25, 2017 BIA
                                  19   order.
                                  20            C.     Due Process Right to Hearing Before Re-Arrest
                                  21
                                                Mr. Sotelo’s final argument in support of preliminary injunction is that even if the
                                  22
                                       BIA orders were lawful, due process entitles him to “a pre-deprivation hearing” to
                                  23
                                       determine the appropriateness of re-incarceration and whether he is currently a flight risk
                                  24
                                       or a danger to the community. See MPI at 18–23. The Court does not reach this argument
                                  25
                                       as it appears that Mr. Sotelo is likely to succeed in arguing that the two BIA orders at issue
                                  26
                                       are unlawful.
                                  27
                                  28
                                                                                      16
                                   1          D.      Remaining Winter Factors
                                   2          Absent a preliminary injunction, the Court’s TRO would have expired on February
                                   3   12, 2019, at 5:00 P.M., after which ICE would presumably detain Mr. Sotelo when he
                                   4   appears at the ICE sub-office. See generally Order Granting TRO. The Ninth Circuit has
                                   5   recognized “the irreparable harms imposed on anyone subject to immigration detention (or
                                   6   other forms of imprisonment).” Hernandez v. Sessions, 872 F.3d 976, 995 (9th Cir. 2017)
                                   7   (“subpar medical and psychiatric care in ICE detention facilities, the economic burdens
                                   8   imposed on detainees and their families as a result of detention, and the collateral harms to
                                   9   children of detainees whose parents are detained.”). As the Court has already noted, re-
                                  10   arrest threatens to separate Mr. Sotelo not only from his wife and four children, but from
                                  11   the support services he is currently receiving from the VA, which have assisted him in his
                                  12   remarkable rehabilitation. See Order Granting TRO at 2. He has more than established
Northern District of California
 United States District Court




                                  13   irreparable harm.
                                  14          The balance of equities also tips in Mr. Sotelo’s favor. In contrast to the harm to
                                  15   Mr. Sotelo and his family if he is re-detained, any impact to DHS would be minimal. A
                                  16   preliminary injunction simply preserves the status quo, as Mr. Sotelo has been at liberty for
                                  17   the last two years. During that time, he has complied with the terms of his parole, and
                                  18   completed residential rehabilitation and other VA programs. See Newman Decl. Exs. Q, R
                                  19   (parole letters), M, O (Ramirez letters); Salazar-Levya, 2017 U.S. Dist. LEXIS 119064, at
                                  20   *4 (“there is no indication that, while [petitioner] was free from detention on bond, there
                                  21   were any problems. Given these circumstances, the balance of hardships tips sharply in
                                  22   [his] favor.”).4
                                  23          Finally, keeping Mr. Sotelo at liberty is in the public interest. Mr. Sotelo has been a
                                  24   community leader and activist. Newman Decl. ¶ 33; see also Newman Decl. Ex. AA (Ho
                                  25   letter) (“making a positive impact in our community.”). Given his rehabilitation, the
                                  26
                                       4
                                  27     DHS’s response that “Even while on probation for a number of offenses and while in removal
                                       proceedings, Petitioner continued to engage in criminal conduct,” Opp’n at 16, overlooks the fact
                                  28   that Mr. Sotelo ceased engaging in any criminal activity when he ceased abusing substances in
                                       2015, see Newman Decl. Ex. A ¶ 76. 2
                                                                                       17
